DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed January 11, 2022 have been entered.  Claims 1, 13, 23 and 24 have been amended.  Claim 22 has been cancelled, and claims 8-11 had been previously cancelled.  Claim 25 has been added.  Claims 1-7, 12-21 and 23-25 are currently pending in the application.

Reasons for Allowance
Claims 1-7, 12-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, King (U.S. Patent No. 2,662,231) is cited as being of interest as being the closest prior art of record for disclosing a compact multi-component baby care system comprising:  a baby crib assembly 15 including a left side panel 28, an opposing right side panel 28, a bottom panel 30, and opposing top 22 and bottom 23 horizontal rails extending between the left side panel and the opposing right side panel 28, wherein the bottom panel 30 is horizontally secured between the left side panel and the opposing right side panel, the bottom panel 30 configured to support a mattress 89, the opposing top and bottom horizontal rails 22 and 23 having a plurality of horizontally spaced vertical slats 24 extending from at least one top horizontal rail 22 to at least one respective bottom horizontal rail 23; at least one sliding storage drawer 34 underneath the bottom panel 30 of the baby crib assembly 15; a first utility cabinet 17 coupled to the left side panel, the first utility cabinet 17 including a baby changing 
Additionally, Dooley (U.S. Publication No. 2013/0032611) is cited as being of interest for teaching a bottle maker 1 being stored (Figure 1 and paragraph 0046, where the base of the bottle maker 1 may be made more compact for storage), and Carpenter (U.S. Publication No. 2009/0064409) is cited as being of interest for teach a baby changing pad 41 supported by a changing table 40 (Figure 12 and paragraph 0051).  However, the storage compartments of the left and right side of the crib of King are used for bathing and clothing storage, and there would be no motivation to combine the teachings of Dooley and Carpenter with the disclosure of King, where King discloses a different use of the attached storage compartments.  There is no disclosure, teaching, or suggestion in the prior art of record that would result in the claimed subject matter of the baby changing station and the baby feeding station being positioned on opposing sides of the baby crib assembly, thereby preventing contamination from the baby changing station to the baby feeding station.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673